DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “a flexible tube insertion device comprising: a flexible tube segmented along an axial direction into two or more segments, the flexible tube being configured to be inserted into an insertion target; a variable stiffness actuator configured to vary bending stiffness of each of the two or more segments of the flexible tube; and a controller comprising hardware, the controller being configured to: acquire shape information of the flexible tube; calculate a bending moment of the flexible tube in each of the two or more segments based on the shape information; set a base point of variation in the bending stiffness to a segment of the two or more segments based on the calculated bending moment; and cause the variable stiffness actuator corresponding to at least the segment of the two or more segments to vary the bending stiffness” (underlined for emphasis; see specifically the italicized) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 11, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795